Citation Nr: 0428419	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied service connection for heart 
disease, claimed as secondary to the service-connected 
hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.26(a) (2003).

In January 2002 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal.

Historically, service connection for hypertension was granted 
on a presumptive basis in a July 1972 rating decision.  The 
veteran now asserts that he has a current heart disease which 
is proximately due to the service-connected hypertension.  





The veteran was afforded a VA examination in March 2002.  It 
does not appear that the examiner was provided with the 
veteran's claims file for review in conjunction with the 
examination.  Specifically, the examiner noted that the 
veteran gave a history of cardiac catheterization in 1988 at 
another VA facility, but that those records were unavailable 
to the examiner.  

A review of the veteran's claims file; however, reveals that 
the records referred to by the veteran via the examiner at 
the March 2002 VA examination are contained in the claims 
file.  These VA records indicate that the veteran was 
admitted to a VA facility in April 1988 with diagnoses of 
heart disease, etiology undetermined, hypertension and 
alcohol abuse.

At the March 2002 VA examination, the examiner noted an 
assessment of history of hypertension, currently 
normaotensive; mild left ventricular systolic dysfunction 
which was compensation f.c-1; with estimated exercise met 
level 7-8, estimated LVEF 45%; and a history of Non q wave 
myocardial infarction in October 2000.  

The examiner opined that the veteran's left ventricular 
dysfunction and history of myocardial infarction was more 
likely related to a combination of hypertensive 
cardiovascular disease, alcohol consumption, cocaine abuse 
and smoking.  

While this medical opinion does not directly answer the 
question of whether the veteran's current heart disorder is 
at least as likely as not proximately due to or aggravated by 
the service-connected hypertension, it does leave open the 
possibility of a link between the veteran's current heart 
disorder and the service-connected hypertension.  

Inasmuch as this possibility exists, and since the March 2002 
VA examiner did not review the veteran's claims file prior to 
the March 2002 VA examination, the Board finds that the 
veteran should be afforded another VA cardiology examination 
to determine the current nature and likely etiology of the 
veteran's heart condition.  



Also, the Board points out that in the case, Allen v. Brown, 
7 Vet. App. 439 (1995), the United States Court of Appeals 
for Veterans Claims (CAVC) held that the term "disability" as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran's heart disorder is proximately due to or the result 
of his service-connected disability pursuant to 
38 C.F.R. § 3.310(a).  

If however, the RO determines that the veteran does not have 
a heart disorder which is proximately due to or the result of 
his service-connected disability, the RO must now also 
consider whether the veteran has a separate heart disorder 
which has been aggravated by his service-connected 
disability, and, if so, the level of disability attributable 
to aggravation must be determined.  

In order to address these medical issues, the Board finds 
that a VA examination is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should give the veteran a 
further opportunity to identify any other 
medical care providers from which he has 
received treatment for a hypertension 
and/or a heart condition since service.  
Following receipt of the requisite 
authorization from the veteran, all 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiology examination of the 
veteran by a cardiologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of all current heart pathology.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a)  Is it at least as likely as not that 
the current post service coronary artery 
disease is causally related to the 
veteran's service-connected hypertension?

(b)  If it is found that coronary artery 
disease is not proximately due to or the 
result of hypertension, is it at least as 
likely as not that the hypertension 
results in aggravation of the coronary 
artery disease?  

In other words, is there an additional 
increment of heart disability caused by 
the service-connected hypertension?

If such aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to coronary artery disease;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service- connected 
hypertension based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of coronary artery disease are 
proximately due to service- connected 
hypertension.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6. Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for heart disease, 
claimed as secondary to service-connected 
hypertension.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for heart 
disease, and may result in its denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


